                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                    ST. JOSEPH DIVISION

 JAYME FLAWS,                                      )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )         Case No.: 5:19-CV-06140
                                                   )
 AKAL SECURITY, INC.,                              )
                                                   )
                    Defendant.                     )

                  PROPOSED SCHEDULING ORDER AND DISCOVERY PLAN

            Pursuant to Fed. R. Civ. P. 26 and Local Rule 16.1, Plaintiff and Defendant hereby submit

the following proposed scheduling order and discovery plan for this case.

      I.       Preliminary Matters

               A. Rule 26(f) Conference. Pursuant to Fed. R. Civ. P. 26(f), a discovery and case-
                  management conference was held on November 15, 2019 and was attended by
                  Megan Stiles for Plaintiff and Robert Sheffield for Defendant. The conference was
                  conducted by telephone.

               B. The parties jointly submit the following case summary: This is an employment
                  discrimination case brought under the Missouri Human Rights Act, MO. REV. STAT.
                  §§ 213.010 et seq. and the Family Medical Leave Act, 28 U.S.C. § 2601 et seq.
                  Plaintiff alleges that Defendant discriminated against her because of her disability
                  and need for FMLA leave and unlawfully terminated her employment. Defendant
                  denies it discriminated or retaliated against Plaintiff and maintains its decisions
                  were made for legitimate, non-discriminatory and non-retaliatory reasons.

               C. Plan for Alternative Dispute Resolution (ADR). The parties have not yet
                  conducted any formal ADR in this case. The parties plan to participate in mediation
                  pursuant to the Court’s Mediation and Assessment Program (MAP). The parties
                  have agreed to a mediation date of February 7, 2020, with the Hon. Jay Daugherty.
                  The parties will file a formal designation of mediator by November 28, 2019.

               D. Plan for Pre-Discovery Disclosures. The parties will exchange the information
                  required by Fed. R. Civ. P. 26(a)(1) on or before November 28, 2019.

      II.      Discovery Plan




                                          1
              Case 5:19-cv-06140-GAF Document 7 Filed 11/21/19 Page 1 of 3
A. All discovery will be commenced or served in time to be completed by May 15,
   2020.

        i. There will be a maximum of 25 interrogatories, including all discrete
           subparts, served by any party on another party.

       ii. There will be a maximum of 5 depositions taken by Plaintiff and 5 by
           Defendant.

B. The parties will submit a jointly proposed protective order to the Court on or before
   November 28, 2019.

C. Discovery is needed on the following topics:

        i. Facts supporting and/or undermining Plaintiff’s claims that she was
           terminated in violation of the MHRA and FMLA;

       ii. Plaintiff’s alleged damages; and

       iii. Defendant’s defenses.

D. Disclosure or discovery of electronically stored information (ESI) will be handled
   as follows:

        i. The parties intend to produce electronically stored information in hard copy
           or static form (e.g., .pdf or .tif images), thereby allowing documents
           produced to be indexed and individually marked through “Bates” stamping.

       ii. If e-mail information is requested, the parties will attempt to agree on an e-
           mail search protocol appropriate for the request(s) at issue. If deleted
           information is requested, the parties will attempt to agree on a third party to
           restore the deleted information, and the requesting party will bear the costs
           of restoration and production. Any party desiring embedded data or
           metadata must specifically request such data in writing and identify the
           specific document(s) by bates number or otherwise. The parties will then
           confer in good faith regarding the availability of the requested ESI and any
           expenses associated with the production of such information.

E. The parties agree that if privileged information is inadvertently disclosed during
   discovery, regardless of the form, the recipient of the privileged information will,
   on written request of the producing party, return the information to the producing
   party. If the claim of privilege is disputed, the receiving party agrees to refrain from
   further examination or use of the potentially privileged information until the dispute
   is resolved.




                            2
Case 5:19-cv-06140-GAF Document 7 Filed 11/21/19 Page 2 of 3
          F. If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.
             26(a)(2), including reports from retained experts, will be served by Plaintiff on or
             before February 5, 2020, and by Defendant on or before March 20, 2020.

   III.   Deadlines for Amendments and Dispositive Motions; Trial

          A. Deadline to add or join parties: December 20, 2019.

          B. Deadline for any motions to amend pleadings: January 17, 2020.

          C. Deadline for dispositive motions: June 26, 2020.

          D. The parties request a trial by jury in or after mid-January 2021; trial is expected

             to take approximately 5 days.


Date: November 21, 2019

                                             Respectfully Submitted,

                                             CORNERSTONE LAW FIRM

                                    By:      /s/ Megan L. Stiles
                                             Marc N. Middleton       Mo. Bar #60002
                                             m.middleton@cornerstonefirm.com
                                             Megan L. Stiles         Mo. Bar #69202
                                             m.stiles@cornerstonefirm.com
                                             8350 N. St. Clair Ave. Ste 225
                                             Kansas City, Missouri 64151
                                             Telephone              (816) 581-4040
                                             Facsimile              (816) 741-8889
                                             Attorneys for Plaintiff


                                    By:      /s/ Robert Sheffield (with consent)
                                             Robert A. Sheffield Mo. Bar 65362
                                             Whitney L. Fay         Mo. Bar 68061
                                             LITTLER MENDELSON. P.C.
                                             1201 Walnut Street, Suite 1450
                                             Kansas City, Missouri 64106
                                             Telephone: (816) 627-4400
                                             Facsimile: (816) 627-4444
                                             rsheffield@littler.com
                                             wfay@littler.com
                                             Attorney for Defendant



                                      3
          Case 5:19-cv-06140-GAF Document 7 Filed 11/21/19 Page 3 of 3
